Citation Nr: 0940074	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-28 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with osteoarthritis and lumbar 
degenerative disc disease.

2.  Entitlement to an evaluation in excess of 10 percent for 
chronic acne vulgaris.

3.  Entitlement to a compensable evaluation for 
arteriosclerotic vascular disease of the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from April 1957 to April 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The Board notes that the Veteran initially filed a notice of 
disagreement with respect to the denial of a compensable 
evaluation for history of anal fissure, but later withdrew 
the notice of disagreement following the grant of a 10 
percent evaluation for this disability.  See August 2006 
appeal status election.  Accordingly, this issue is not 
before the Board.

The Board notes that the Veteran submitted evidence that has 
not yet been considered by the RO.  In this regard, the Board 
may consider this evidence in the first instance because the 
Veteran has waived RO consideration thereof.  See 38 C.F.R. § 
20.1304(c) (2009).

The issues of entitlement to an evaluation in excess of 40 
percent for lumbosacral strain with osteoarthritis and lumbar 
degenerative disc disease and entitlement to an evaluation in 
excess of 10 percent for chronic acne vulgaris being remanded 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

Throughout the relevant period, the Veteran's 
arteriosclerotic vascular disease of the lower extremities 
has been asymptomatic; his complaints of coldness, numbness, 
swelling, tightness of the hips and cramping, as well as some 
absence of hair above the ankles, are not attributable to 
arteriosclerotic vascular disease of the lower extremities.  
Diminished peripheral pulses and an ankle/brachial index 
(ABI) of 0.9 or lower have not been shown.
CONCLUSION OF LAW

The criteria for a compensable evaluation for 
arteriosclerotic vascular disease of the lower extremities 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.104, Diagnostic Code 7114 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in July 2005.  The notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, 
notice in this regard was provided in a July 2006 letter and 
the claims were readjudicated in a September 2006 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the Veteran's service treatment records, 
assisted the Veteran in obtaining evidence, afforded the 
Veteran physical examinations, and obtained medical opinions 
as to the severity of his disability.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  
VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran. 38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  "Staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's arteriosclerotic vascular disease of the lower 
extremities is evaluated utilizing the rating criteria found 
at Diagnostic Code 7114, arteriosclerosis obliterans.  
38 C.F.R. § 4.104 (2009).  Under Diagnostic Code 7114, a 20 
percent rating is for application when there is claudication 
(limping) on walking more than 100 yards; and, diminished 
peripheral pulses or ankle/brachial index of 0.9 or less.  A 
40 percent rating is for application when there is 
claudication on walking between 25 and 100 yards on a level 
grade at two miles per hour; and, trophic changes (thin skin, 
absence of hair, dystrophic nails) or ankle/brachial index of 
0.7 or less.  A 60 percent rating is for application when 
there is claudication on walking between less than 25 yards 
on a level grade at two miles per hour; and, either 
persistent coldness of the extremity or ankle/brachial index 
of 0.7 or less.  A 100 percent rating is for application when 
there is ischemic limb pain at rest; and, either deep 
ischemic ulcers or ankle/brachial index of 0.4 or less.  The 
ankle/brachial index as the ratio of the systolic blood 
pressure at the ankle (determined by Doppler study) divided 
by the simultaneous brachial artery systolic blood pressure. 
The normal index is 1.0 or greater.  38 C.F.R. § 4.104, 
Diagnostic Code 7114, Note (1).  

Facts and Analysis

The Veteran filed his claim for an increased evaluation in 
June 2005 and was provided a VA examination shortly 
thereafter in August 2005.  At the time of the examination, 
the Veteran stated that he had poor circulation and that both 
legs felt cool and cramped and night, about 1 to 3 times per 
week.  He also described numbness in the legs and that they 
would "go to sleep" periodically and intermittently.  He 
also described a different type of cramp when walking, and 
stated that his "hips [did] not want to move after about 100 
yards."  He denied any rest cramps, except when sleeping at 
night.  He also described occasional swelling around the 
ankles.  He noted that his symptoms were worse in the left 
leg, when compared to the right.  He related that the 
symptoms of tightness around the hips were relieved with rest 
and that the muscle cramps were relieved with activity.  He 
denied any color changes in the legs on exposure to cold or 
exercise.  He also denied the presence of ulcers.  

Examination of the lower extremities showed diminished hair 
growth just above the ankles.  There was 1+ pedal edema, 
described as non-pitting.  There was no evidence of any 
ulcers, stasis pigmentation or eczema.  There were no visible 
or palpable varicose veins.  The feet felt mildly cool to 
touch and the pulses were 2+ dorsalis pedis and 2+ posterior 
tibial.  There was no evidence of any skin breakdown.  PT 
ankle/brachial index (ABI) was 1.07 on the right and 1.07 on 
the left.  DP ABI was 1.13 on the right and 1.10 on the left.  
The examiner concluded that the Veteran's symptoms in the 
lower extremities were more consistent with neurologic 
etiology based upon the ABIs.  

Once again, in February 2007, the Veteran was provided a VA 
examination.  Although this examination was obtained to 
address the upper extremities, which are not involved in the 
present appeal, the lower extremities were addressed.  At the 
time of this examination, the Veteran described intermittent 
numbness in the toes of both feet and intermittent numbness 
in the thighs.  The examiner noted the August 2005 VA 
examination and the examiner's conclusion that the lower 
extremity symptoms were more consistent with a neurological 
etiology, rather than a vascular etiology, based upon the 
ABIs.  Posterial tibial pulse was 2+ bilaterally.  There was 
1+ pitting edema in the bilateral lower legs, with absent 
hair growth and no ulcerations.  ABIs were not taken, but the 
examiner referenced the August 2005 ABIs, as well as ABIs 
taken in 2003, which showed only mildly decreased ABI of 0.96 
at the left DP and 0.94 at the left PT.  In this regard, the 
examiner noted that although the 2003 ABIs were minimally 
abnormal, that steadily improving technology for measuring 
vascular insufficiency would weigh more heavily in favor of a 
normal study and the absence of measurable arteriosclerotic 
peripheral vascular disease.  The examiner felt, however, 
that given the Veteran's age and the prevalence of 
arteriosclerotic peripheral vascular disease in the American 
population, that the diagnosis should be left unchanged.  

Entitlement to a compensable evaluation is not established.  
The Board notes that the ABI of each extremity did not 
measure 0.9 or less on recent VA examination.  Moreover, 
there is no evidence of claudication due to the Veteran's 
disorder, although he has complained that his hips gave him 
trouble after about 100 yards.  The Board also notes the 
complaints of coldness, numbness, swelling, tightness of the 
hips and cramping, as well as some absence of hair above the 
ankles.  Certainly, the Veteran is competent to report 
symptoms, and his reports in that regard are of some 
probative value.  Ultimately, however, when it comes to 
determining the etiology of those complaints, the Board 
places more probative weight on the findings of the competent 
VA health care specialists, which are supported by the 
results of objective diagnostic testing.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  

In this case, VA examination has revealed that the Veteran's 
complaints are attributable to a neurologic condition, for 
which service connection is not in effect.  The findings of 
the VA examiners are consistent with other medical records 
associated with the claims folder, which reveal that the 
Veteran has also been found to have a peripheral sensory 
motor neuropathy of the axonal type.  Furthermore, 
notwithstanding the Veteran's assertion of poor circulation, 
the clinical findings discussed above, particularly the ABIs, 
do not support the assignment of an increased evaluation.  
See 38 C.F.R. § 4.104, Diagnostic Code 7114, Note (1).  In 
sum, the Veteran's arteriosclerotic vascular disease of the 
lower extremities has been essentially asymptomatic 
throughout the relevant period and any symptomatology in the 
lower extremities is not attributable to arteriosclerotic 
vascular disease of the lower extremities.  The preponderance 
of the evidence is against the claim and it must be denied.  


ORDER

Entitlement to a compensable evaluation for arteriosclerotic 
vascular disease of the lower extremities is denied.  


REMAND

The Veteran was last provided a VA examination of the spine 
in August 2005.  In February 2009 the Veteran submitted a 
letter in which he related that he had had surgery on his low 
back, along with a private treatment record dated in 
September 2008 documenting a plan of decompressions at L3-4 
and L4-5 with posterior lumbar interbody fusion (PLIF) at L4-
5.  When it is indicated that the severity of a service-
connected disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 
6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Because the need for surgery indicates that the 
severity of the symptomatology associated with the Veteran's 
low back disability may have increased in severity since the 
last VA examination, remand for a new VA examination is 
necessary.

The Veteran was last afforded a VA examination addressing his 
skin in August 2005, at which time examination revealed 
evidence of comodones and nodular lesions with scarring on 
the upper back, shoulders, back of the neck, behind the ears 
and under the chin.  The examiner did not comment on whether 
there was any residual disfigurement present and no 
photographs of the Veteran's head, face or neck were taken in 
conjunction with this examination to document the presence or 
absence of any residual disfigurement.  See 38 C.F.R. § 
4.118, Diagnostic Code 7800, Note (3).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine the current 
severity of his service-connected 
lumbosacral strain with osteoarthritis and 
lumbar degenerative disc disease.  The 
claims folder should be provided to the 
examiner in connection with the 
examination of the Veteran.  

All indicated tests and studies should be 
undertaken, to include range of motion 
testing, X-rays, and any necessary EMG 
studies.  The examiner should comment on 
whether this disability is productive of 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement and, if so, the severity of such 
symptoms.

The examiner is requested to identify any 
neurological manifestations of the 
Veteran's lumbosacral strain with 
osteoarthritis and lumbar degenerative 
disc disease, and comment on the severity 
of any such manifestations.

The examiner is also requested to provide 
a rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate and explain why such 
opinion cannot be made.

2.  Schedule the Veteran for a VA medical 
examination to determine the current 
severity of his service-connected chronic 
acne vulgaris.  The claims folder should 
be provided to the examiner in connection 
with the examination of the Veteran.  

All indicated studies should be 
undertaken.  The examiner is requested to 
report complaints and clinical findings in 
detail and comment on which complaints and 
clinical findings are associated with 
chronic acne vulgaris.  The examiner 
should also comment on the presence or 
absence of scarring and/or disfigurement 
due to chronic acne vulgaris and if 
disfigurement is present.  The examination 
should include unretouched color 
photographs of the affected areas. 

The examiner is also requested to provide 
a rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate and explain why such 
opinion cannot be made.

3.  Thereafter, readjudicate the issues on 
the basis of all pertinent evidence of 
record and all governing law and 
regulations.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claims for benefits, 
and set forth all pertinent evidence and 
governing law and regulations.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.






The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


